The opinion of the court was pronounced by
Collamek, J.
— This property was turned out to Chapin and the licence granted to take it away, on a valuable consideration. • It lay not in grant but in livery. It was not void. Without now deciding howmuch the plaintiff must have done in order to revoke or avoid this contract, or any part thereof, or what effect it would have had on Chapin or the note, we are clear in the opinion that it must have been avoided by some clear and substantive act before the taking complained of, and such revocation been specially replied in order to have been admitted.
Judgment affirmed.